DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 09/09/2021. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 09/09/2021 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0024647 A1 to Coletrane-Pagan et al. 

Regarding Claim 1, similarly recited Claim 11 and 20, Coletrane-Pagan discloses a computer-implemented method for automatically generating mouse sensitivity recommendations, the method comprising: … one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: (fig. 1, [0013]), … , a system comprising: 
one or more memories storing instructions (fig. 1, [0013]); and 
one or more processors that are coupled to the one or more memories and, when executing the instructions (fig. 1, [0013]), perform the steps of: 

generating mouse movement data corresponding to one or more mouse movements performed by a user while interacting with a software application([0012]-[0014], [0018], [0025] discloses monitoring use of the at least one user input device may include monitoring movement of the pointer within the graphical user interface. The method may then determine a value of one or more parameters characterizing the use of the at least one user input device by determining one or more parameters characterizing the movement of the pointer. For example, the method may measure an amount of the one or more parameters characterizing the movement of the pointer, such as a pointer speed or a number of directional changes prior to receiving a click entry); 
generating a predicted efficiency for each mouse sensitivity level included in a plurality of mouse sensitivity levels based on the mouse movement data ([0015], [0018]-[0020]); and 
determining one or more mouse sensitivity levels to provide to the user based on the predicted efficiencies ([0018]-[0020], [0025], [0029], [0036] discloses automatically adjust the level of sensitivity in response to the determined value of the one or more parameters. In one option, the automatic adjustment may include automatically adjusting the level of sensitivity in an amount that is a function of the value of the one or more parameters.  Level of sensitivity data may be in a sensitivity table that associates the adjusted level of sensitivity with the one or more condition under which the one or more parameters were determined. Such a sensitivity table, or alternative data structure, may store a separate level of sensitivity in association with any number of conditions and combinations of conditions).

Regarding claim 2, and similarly recited Claim 12, Coletrane-Pagan discloses the method of claim 1, wherein generating the mouse movement data comprises segmenting the one or more mouse movements into a plurality of mouse sub-movements (fig. 1, [0029] depicts sub-movements of the mouse).  

Regarding Claim 3, and similarly recited Claim 13, Coletrane-Pagan discloses the method of claim 2, wherein segmenting the one or more mouse movements into the plurality of mouse sub-movements comprises: 
calculating, for each timestamp of a plurality of timestamps included in the mouse movement data, a different mouse movement velocity corresponding to the timestamp ([0014], [0018], [0026] discloses the one or more parameters characterizing the use of the at least one user input device may be a frequency with which the at least one correction key or cursor movement key is used subsequent to receiving a click entry from the pointing device. For example, a frequency might be expressed as a percentage or ratio of instances that a correction or cursor movement key is used immediately following a click, or a number of instances per unit of time) ; and 
segmenting the one or more mouse movements based on the plurality of mouse movement velocities ([0014], [0018], [0026] discloses the one or more parameters characterizing the use of the at least one user input device may be a frequency with which the at least one correction key or cursor movement key is used subsequent to receiving a click entry from the pointing device. For example, a frequency might be expressed as a percentage or ratio of instances that a correction or cursor movement key is used immediately following a click, or a number of instances per unit of time).  

Regarding Claim 4, Coletrane-Pagan discloses the method of claim 3, wherein segmenting the one or more mouse movements is further based on a minimum duration associated with the plurality of mouse sub-movements ([0025]-[0026]).  

Regarding Claim 5, and similarly recited Claim 16, Coletrane-Pagan discloses method of claim 1, further comprising generating accuracy data corresponding to the one or more mouse movements, wherein generating the plurality of predicted efficiencies is further based on the accuracy data ([0036]).  

Regarding Claim 6, and similarly recited Claim 17, Coletrane-Pagan discloses the method of claim 5, wherein generating the plurality of predicted efficiencies comprises:
generating a first function that indicates a correspondence between a plurality of target distances and a plurality of mouse movement and a second function that indicates a correspondence between a plurality of mouse movement speeds and a plurality of error values based on the mouse movement data and the accuracy data ([0018]-[0022]); and 
for each mouse sensitivity level included in a plurality of mouse sensitivity levels, predicting a mouse movement time associated with selecting a target using the mouse sensitivity level based on at least one of the first function or the second function ([0018]-[0022] discloses he level of sensitivity may be automatically adjusted by incrementally adjusting the level of sensitivity of the pointing device. In one example, the method may further comprise determining whether the incrementally adjusted level of sensitivity results in a change in the frequency with which the at least one correction key or cursor movement key is used subsequent to receiving a click entry from the pointing device, and continuing use of the pointing device with the adjusted sensitivity level that results in a lowest frequency of use of the at least one correction key or cursor movement key. Accordingly, the level of sensitivity may be incrementally reduced in response to an increased use of a correction key or cursor movement key. Still further, if a timer indicates that it requires the user more than a setpoint amount of time to move the pointer from one point to another, then the level of sensitivity may be increased).  

Regarding Claim 7, and similarly recited Claim 18, Coletrane-Pagan discloses method of claim 1, wherein generating the predicted efficiency for each mouse sensitivity level included in the plurality of mouse sensitivity levels is further based on at least one of a plurality of target sizes associated with the software application or a plurality of target distances associated with the software application (.  

Regarding Claim 8, Coletrane-Pagan discloses the method of claim 1, further comprising causing a first mouse sensitivity level that is included in the one or more mouse sensitivity levels and has been selected by the user to be applied to the software application ([0019]-[0020]).  

Regarding Claim 10, Coletrane-Pagan discloses the method of claim 9, further comprising: 
generating second mouse movement data corresponding to one or more second mouse movements performed by the user while interacting with the software application using the first mouse sensitivity level ([0018]-[0022]); 
generating a second predicted efficiency for each mouse sensitivity level included in the plurality of mouse sensitivity levels based on the second mouse movement data ([0018]-[0022]); and 48PATENT Attorney Docket No.: NVDA20SC0609US1 
determining one or more second mouse sensitivity levels to provide to the user based on the second predicted efficiencies ([0018]-[0022], [0026]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0024647 A1 to Coletrane-Pagan et al. in view of U.S. Patent Application Publication 2010/0081507 A1 to Finocchio. 






Regarding Claim 9, Coletrane-Pagan discloses the method of claim 1, but fails to disclose wherein the software application is a video game.  
In a related invention, Finocchio discloses a gaming system for adjusting signal between game controllers and gaming consoles. It discloses wherein the software application is a video game ([0014], [0037], [0041], [0043]-[0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software application of Coletrane-Pagan to be a gaming application as disclosed in Finocchio in order to adjust the input device to give the user a correct feel to the gaming experience as is needed as discussed in Finocchio ([0010]-[0011]).

Regarding Claim 19, Coletrane-Pagan discloses the one or more non-transitory computer-readable media of claim 18, but fails to explicitly disclose wherein the software application is a video game, wherein the one or more mouse movements are associated with at least one of a role selected by the user while playing the video game or a character selected by the user while playing the video game, and wherein the plurality of target sizes and the plurality of target distances are associated with the at least one of the role selected by the user or the character selected by the user.  
In a related invention, Finocchio discloses wherein the software application is a video game, wherein the one or more mouse movements are associated with at least one of a role selected by the user while playing the video game or a character selected by the user while playing the video game, and wherein the plurality of target sizes and the plurality of target distances are associated with the at least one of the role selected by the user or the character selected by the user ([0014], [0037], [0041], [0043-[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software application of Coletrane-Pagan to be a gaming application as disclosed in Finocchio in order to adjust the input device to give the user a correct feel to the gaming experience as is needed as discussed in Finocchio ([0010]-[0011]).


Conclusion
Claims 1 to 20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715